DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/11/2022 has been entered.

Response to Amendment
Applicant has amended claims 42 and 46 in the amendment filed on 9/11/2022. Claims 37-40 and 42-57 are currently pending in the present application.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 9/11/2022 is acknowledged by the Examiner and the cited reference has been considered in the examination of the claims now pending.

Response to Arguments
Applicant’s arguments filed on 9/11/2022 with respect to the claims 42-57 have been considered but they are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claim 42, the claim recites “wherein the parent data object, the first child data object, and the second child data object are each one of a table or a mathematical object” which renders the claim indefinite. The claim and the specification provide no guidance as what/how the “mathematical object” is to be recognized and/or identified as such. Clarification or correction is respectfully required.
	
	As per claim 46, the claim recites “wherein the parent data structure, the first child data structure, and the one or more second child data structures are each one of a table or a mathematical object” which renders the claim indefinite. The claim and the specification provide no guidance as what/how the “mathematical object” is to be recognized and/or identified as such. Clarification or correction is respectfully required.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 37-40 are allowed.
Claims 42-57 would be allowable if rewritten or amended to overcome the rejection under the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receiving a notification containing one or more changes to a parent table, wherein the first child table depends on the parent table for updates, and wherein the one or more changes include one or more of additions, modifications, deletions, or re-indexing, and wherein the notification includes one or more of new index values and new date storage location values;
	updating the first child table based on one or more of the one or more changes to the parent table, wherein the updating includes modifying one or more of the index values and the data storage location values, the modifying being based on one or more of the new index values and the new data storage location values; and
	notifying a second child table of the updating of the first child table, wherein the second child table depends on the first child table, and wherein the notifying includes sending one or more of the modified index values and the modified data storage location values to the second child table, and wherein the notifying is implemented using one or more listeners associated with the second child table and the first child table”, as recited in the independent claim 37.
	
	The dependent claims 38-40, bring definite, further limiting, and fully enabled by the specification are also allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/23/2022